     Case 1:19-cr-00200-NONE-SKO Document 26 Filed 04/27/20 Page 1 of 3

 1   TORRES | TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CESAR LARIOS ORTEGA
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 19-CR-00200 NONE-SKO
11                       Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE THE STATUS CONFERENCE
13    CESAR LARIOS ORTEGA,
      RODOLFO CARDENAS- LARA,
14
                         Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
17   K. OBERTO AND THOMAS NEWMAN, ASSISTANT UNITED STATES

18   ATTORNEY:

19          COMES NOW Defendant, CESAR LARIOS-ORTEGA, by and through his attorney of

20   record, DAVID A. TORRES hereby requesting that the status conference hearing currently set for

21   Monday, May 4, 2020, to be continued to July 20, 2020.

22          In light of the restrictions of the General Orders 610-617 regarding the coronavirus

23   (COVID-19), counsel is requesting that this matter be continued the to the requested date to

24   permit the defense time to review the discovery in this matter and to consider the proposed plea

25   provide by the government. I have spoken to co-counsel, Monica Bermudez and AUSA, Thomas

26   Newman, and they have no objection to continuing the status conference hearing.

27          The parties also agree the delays resulting from the continuance shall be excluded in the

28   interest of justice pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
                                                      1
     Case 1:19-cr-00200-NONE-SKO Document 26 Filed 04/27/20 Page 2 of 3

 1

 2

 3

 4   ///
              IT IS SO STIPULATED.
 5                                                                 Respectfully Submitted,
 6   DATED: 4/27/20                                                /s/ David A Torres     ___
                                                                   DAVID A. TORRES
 7                                                                 Attorney for Defendant
 8                                                                 CESAR LARIOS ORTEGA

 9
     DATED: 4/27/20                                                /s/ Monica Bermudez    ___
10                                                                 MONICA BERMUDEZ
                                                                   Attorney for Defendant
11                                                                 RODOLFO CARDENAS-LARA
12

13   DATED: 4/27/20                                                /s/Thomas Newman __ ________
                                                                   THOMAS NEWMAN
14                                                                 Assistant U.S. Attorney
15

16
                                                   ORDER
17

18            IT IS HEREBY ORDERED that the status conference hearing be continued to July 20,

19   2020.

20            IT IS FURTHER ORDERED THAT the period of time from April 27, 2020, through July

21   20, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

22   (iv) because it results from a continuance granted by the Court at defendants’ request on the basis

23   of the Court’s finding that the ends of justice served by taking such action outweigh the best

24   interest of the public and the defendant in a speedy trial.

25
     IT IS SO ORDERED.
26
27   Dated:     April 27, 2020                                     /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                        2
     Case 1:19-cr-00200-NONE-SKO Document 26 Filed 04/27/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
